Exhibit 10.1

 

LRE GP, LLC

 

LONG-TERM INCENTIVE PLAN

 

Section 1.              Purpose of the Plan. The LRE GP, LLC Long-Term Incentive
Plan (the “Plan”) has been adopted on  November 10, 2011 (the “Effective Date”)
by LRE GP, LLC, a Delaware limited liability company, the general partner
(“General Partner”) of LRR Energy, L.P., a Delaware limited partnership (the
“Partnership”). The Plan is intended to promote the interests of the General
Partner, the Partnership and their Affiliates by providing to Employees,
Consultants and Directors incentive compensation awards based on Units to
encourage superior performance. The Plan is also contemplated to enhance the
ability of the General Partner, the Partnership and their Affiliates to attract
and retain the services of individuals who are essential for the growth and
profitability of the Partnership and to encourage them to devote their best
efforts to advancing the business of the Partnership.

 

Section 2.              Definitions. As used in the Plan, the following terms
shall have the meanings set forth below:

 

(a)           “409A Award” has the meaning specified in Section 6(h)(vii).

 

(b)           “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

 

(c)           “Award” means an Option, Unit Appreciation Right, Restricted Unit,
Phantom Unit, Substitute Award, Unit Award or Other Unit Based Award granted
under the Plan, and shall include any tandem DERs granted with respect to an
Award.

 

(d)           “Award Agreement” means the written or electronic agreement by
which an Award shall be evidenced.

 

(e)           “Board” means the Board of Directors of the General Partner.

 

(f)            “Change of Control” means, and shall be deemed to have occurred
upon one or more of the following events: (i) any “person” or “group” within the
meaning of those terms as used in Sections 13(d) and 14(d)(2) of the Exchange
Act, other than members of the General Partner, the Partnership, or an Affiliate
of either the General Partner or the Partnership, shall become the beneficial
owner, by way of merger, consolidation, recapitalization, reorganization or
otherwise, of 50% or more of the voting power of the voting securities of the
General Partner or the Partnership; (ii) the members of the General Partner or
the limited partners of the Partnership approve, in one or a series of
transactions, a plan of complete liquidation of the General Partner or the
Partnership; (iii) the sale or other disposition by the General Partner or the
Partnership of all or substantially all of its assets in one or more
transactions to any Person other than one or more of its Affiliates; or (iv) the
General Partner or an Affiliate of the General Partner or the Partnership ceases
to be the general partner of the Partnership.

 

--------------------------------------------------------------------------------


 

(g)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

 

(h)           “Committee” means the Board or such committee as may be appointed
by the Board to administer the Plan.

 

(i)            “Consultant” means an individual who renders consulting or
advisory services to the General Partner or an Affiliate thereof.

 

(j)            “DER” means a distribution equivalent right, being a contingent
right, granted in tandem with a specific Award (other than a Restricted Unit or
Unit Award), to receive with respect to each Unit subject to the Award an amount
in cash equal to the cash distributions made by the Partnership with respect to
a Unit during the period such Award is outstanding.

 

(k)           “Director” means a member of the Board or the board of an
Affiliate of the General Partner who is not an Employee or a Consultant (other
than in that individual’s capacity as a Director).

 

(l)            “Effective Date” has the meaning set forth in Section 1.

 

(m)          “Employee” means an employee of the General Partner or an Affiliate
of the General Partner, including Lime Rock Management LP and Lime Rock
Resources Operating Company, Inc.

 

(n)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(o)           “Fair Market Value” means, on any relevant date, the closing sales
price of a Unit on the principal national securities exchange or other market in
which trading in Units occurs on the last market trading day prior to the
applicable day (or, if there is no trading in the Units on such date, on the
next preceding day on which there was trading) as reported in The Wall Street
Journal (or other reporting service approved by the Committee). If Units are not
traded on a national securities exchange or other market at the time a
determination of Fair Market Value is required to be made hereunder, the
determination of Fair Market Value shall be made by the Committee in good faith
using a “reasonable application of a reasonable valuation method” within the
meaning of Treasury Regulation Section 1.409A-l(b)(5)(iv)(B).

 

(p)           “General Partner” has the meaning set forth in Section 1.

 

(q)           “Option” means an option to purchase Units granted under the Plan.

 

(r)            “Other Unit Based Awards” means Awards granted to an Employee,
Director or Consultant pursuant to Section 6(e).

 

(s)           “Participant” means an Employee, Consultant or Director granted an
Award under the Plan.

 

(t)            “Partnership” has the meaning set forth in Section 1.

 

2

--------------------------------------------------------------------------------


 

(u)           “Person” means an individual or a corporation, limited liability
company, partnership, joint venture, trust, unincorporated organization,
association, governmental agency or political subdivision thereof or other
entity.

 

(v)           “Phantom Unit” means a notional Unit granted under the Plan which
upon vesting entitles the Participant to receive a Unit or an amount of cash
equal to the Fair Market Value of a Unit, as determined by the Committee in its
discretion.

 

(w)          “Plan” has the meaning set forth in Section 1.

 

(x)            “Restricted Period” means the period established by the Committee
with respect to an Award during which the Award remains subject to forfeiture
and is either not exercisable by or payable to the Participant, as the case may
be.

 

(y)           “Restricted Unit” means a Unit granted under the Plan that is
subject to a Restricted Period.

 

(z)            “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the
Exchange Act or any successor rule or regulation thereto as in effect from time
to time.

 

(aa)         “SEC” means the Securities and Exchange Commission, or any
successor thereto.

 

(bb)         “Substitute Award” means an award granted pursuant to
Section 6(g) of the Plan.

 

(cc)         “UDR” means a distribution made by the Partnership with respect to
a Restricted Unit.

 

(dd)         “Unit” means a common unit representing a limited partner interest
of the Partnership.

 

(ee)         “Unit Appreciation Right” means a contingent right granted to an
Employee, Director or Consultant pursuant to Section 6(b) that entitles the
holder to receive, in cash or Units, as determined by the Committee in its sole
discretion, an amount equal to the excess of the Fair Market Value of a Unit on
the exercise date of the Unit Appreciation Right (or another specified date)
over the exercise price of the Unit Appreciation Right.

 

(ff)           “Unit Award” means an award granted pursuant to Section 6(d) of
the Plan.

 

Section 3.              Administration.

 

(a)           Authority of the Committee. The Plan shall be administered by the
Committee. A majority of the Committee shall constitute a quorum, and the acts
of the members of the Committee who are present at any meeting thereof at which
a quorum is present, or acts unanimously approved by the members of the
Committee in writing, shall be the acts of the Committee. Subject to the
following and any applicable law, the Committee, in its sole discretion, may
delegate any or all of its powers and duties under the Plan, including the power
to grant Awards under the Plan, to either or both of the Co-Chief Executive
Officers of the General Partner, subject to such limitations on such delegated
powers and duties as the

 

3

--------------------------------------------------------------------------------


 

Committee may impose, if any. Upon any such delegation, all references in the
Plan to the “Committee,” other than in Section 7, shall be deemed to include
such Co-Chief Executive Officers. Any such delegation shall not limit such
Co-Chief Executive Officer’s right to receive Awards under the Plan; provided,
however, such Co-Chief Executive Officer may not grant Awards to himself, a
Director or any executive officer of the General Partner or an Affiliate of the
General Partner, or take any action with respect to any Award previously granted
to himself, an individual who is an executive officer or a Director. Subject to
the terms of the Plan and applicable law, and in addition to other express
powers and authorizations conferred on the Committee by the Plan, the Committee
shall have full power and authority to: (i) designate Participants;
(ii) determine the type or types of Awards to be granted to a Participant;
(iii) determine the number of Units to be covered by Awards; (iv) determine the
terms and conditions of any Award; (v) determine whether, to what extent, and
under what circumstances Awards may be settled, exercised, canceled, or
forfeited; (vi) interpret and administer the Plan and any instrument or
agreement relating to an Award made under the Plan; (vii) establish, amend,
suspend, or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (viii) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan. The Committee may correct any
defect or supply any omission or reconcile any inconsistency in the Plan or an
Award Agreement in such manner and to such extent as the Committee deems
necessary or appropriate. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations, and other decisions under or with
respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including, without limitation, the General Partner, the
Partnership, any of their Affiliates, any Participant, and any beneficiary of
any Participant.

 

(b)           Limitation of Liability. The Committee and each member thereof
shall be entitled to, in good faith, rely or act upon any report or other
information furnished to him or her by any officer or employee of the General
Partner, the Partnership or their Affiliates, the General Partner’s or the
Partnership’s legal counsel, independent auditors, consultants or any other
agents assisting in the administration of the Plan. Members of the Committee and
any officer or employee of the General Partner, the Partnership or any of their
Affiliates acting at the direction or on behalf of the Committee shall not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the fullest extent permitted by law, be
indemnified and held harmless by the General Partner with respect to any such
action or determination.

 

Section 4.              Units.

 

(a)           Limits on Units Deliverable. Subject to adjustment as provided in
Section 4(c), the number of Units that may be delivered with respect to Awards
under the Plan is 1,500,000. Units withheld from an Award or surrendered by a
Participant to satisfy the Partnership’s or an Affiliate’s tax withholding
obligations or to satisfy the payment of any exercise price with respect to the
Award (including the withholding of Units with respect to Restricted Units)
shall not be considered to be Units delivered under the Plan for this purpose
and shall again be available for Awards under the Plan. If any Award is
forfeited, cancelled, exercised, or otherwise terminates or expires without the
actual delivery of Units pursuant to such Award (the grant of

 

4

--------------------------------------------------------------------------------


 

Restricted Units is not a delivery of Units for this purpose), the Units subject
to such Award shall again be available for Awards under the Plan (including
Units not delivered in connection with the exercise of an Option or Unit
Appreciation Right). There shall not be any limitation on the number of Awards
that may be granted and paid in cash.

 

(b)           Sources of Units Deliverable Under Awards. Any Units delivered
pursuant to an Award may consist, in whole or in part, of Units acquired in the
open market, from the Partnership, from any other Person, or any combination of
the foregoing, as determined by the Committee in its discretion.

 

(c)           Anti-dilution Adjustments. With respect to any “equity
restructuring” event that could result in an additional compensation expense to
the General Partner or the Partnership pursuant to the provisions of FASB
Accounting Standards Codification, Topic 718 if adjustments to Awards with
respect to such event were discretionary, the Committee shall equitably adjust
the number and type of Units covered by each outstanding Award and the terms and
conditions, including the exercise price and performance criteria (if any), of
such Award to equitably reflect such restructuring event and shall adjust the
number and type of Units (or other securities or property) with respect to which
Awards may be granted after such event. With respect to any other similar event
that would not result in an accounting charge under FASB Accounting Standards
Codification, Topic 718 if the adjustment to Awards with respect to such event
were subject to discretionary action, the Committee shall have complete
discretion to adjust Awards in such manner as it deems appropriate with respect
to such other event.

 

Section 5.              Eligibility. Any Employee, Consultant or Director shall
be eligible to be designated a Participant and receive an Award under the Plan.
Notwithstanding the foregoing, Employees, Consultants and Directors that provide
services to Persons that are not considered a single employer with the
Partnership under Code Section 414(b) or Code Section 414(c) shall not be
eligible to receive Awards that are subject to Code Section 409A until the
Affiliate adopts this Plan as a participating employer in accordance with
Section 10. Further, if the Units issuable pursuant to an Award are intended to
be registered with the SEC on Form S-8, then only Employees, Consultants, and
Directors of the Partnership or a parent or subsidiary of the Partnership
(within the meaning of General Instruction A.1(a) to Form S-8) will be eligible
to receive such an Award.

 

Section 6.              Awards.

 

(a)           Options. The Committee may grant Options that are intended to
comply with Treasury Regulation Section 1.409A-l(b)(5)(i)(A) only to Employees,
Consultants or Directors performing services for the Partnership or a
corporation or other type of entity in a chain of corporations or other entities
in which each corporation or other entity has a “controlling interest” in
another corporation or entity in the chain, starting with the Partnership and
ending with the corporation or other entity for which the Employee, Consultant
or Director performs services. For purposes of this Section 6(a), “controlling
interest” means (i) in the case of a corporation, ownership of stock possessing
at least 50% of total combined voting power of all classes of stock of such
corporation entitled to vote or at least 50% of the total value of shares of all
classes of stock of such corporation; (ii) in the case of a partnership,
ownership of at least 50% of the profits interest or capital interest of such
partnership; (iii) in the case of a sole

 

5

--------------------------------------------------------------------------------


 

proprietorship, ownership of the sole proprietorship; or (iv) in the case of a
trust or estate, ownership of an actuarial interest (as defined in Treasury
Regulation Section 1.414(c)-2(b)(2)(ii)) of at least 50% of such trust or
estate. The Committee may grant Options that are otherwise exempt from or
compliant with Code Section 409A to any eligible Employee, Consultant or
Director. The Committee shall have the authority to determine the number of
Units to be covered by each Option, the purchase price therefor and the
Restricted Period and other conditions and limitations applicable to the
exercise of the Option, including the following terms and conditions and such
additional terms and conditions, as the Committee shall determine, that are not
inconsistent with the provisions of the Plan.

 

(i)            Exercise Price. The exercise price per Unit purchasable under an
Option that does not provide for the deferral of compensation under Treasury
Regulation Section 1.409A-1(b)(5)(i)(A) shall be determined by the Committee at
the time the Option is granted but, except with respect to Substitute Awards,
may not be less than the Fair Market Value of a Unit as of the date of grant of
the Option. The exercise price per Unit purchasable under an Option that does
not provide for the deferral of compensation by reason of satisfying the
short-term deferral rule set forth in Treasury Regulation Section
1.409A-1(b)(4) or that is compliant with Code Section 409A shall be determined
by the Committee at the time the Option is granted.

 

(ii)           Time and Method of Exercise. The Committee shall determine the
exercise terms and the Restricted Period with respect to an Option grant, which
may include, without limitation, a provision for accelerated vesting upon the
achievement of specified performance goals or other events, and the method or
methods by which payment of the exercise price with respect thereto may be made
or deemed to have been made, which may include, without limitation, cash, check
acceptable to the General Partner, withholding Units from an Award, a
“cashless-broker” exercise through procedures approved by the General Partner,
or any combination of methods, having a Fair Market Value on the exercise date
equal to the relevant exercise price.

 

(iii)          Forfeitures. Except as otherwise provided in the terms of the
Option grant, upon termination of a Participant’s employment with the General
Partner and its Affiliates or membership on the Board, whichever is applicable,
for any reason during the applicable Restricted Period, all unvested Options
shall be forfeited by the Participant. The Committee may, in its discretion,
waive in whole or in part such forfeiture with respect to a Participant’s
Options; provided that the waiver contemplated under this
Section 6(a)(iii) shall be effective only to the extent that such waiver will
not cause the Participant’s Options that are designed to satisfy Code
Section 409A to fail to satisfy such section.

 

(b)           Unit Appreciation Rights. The Committee shall have the authority
to determine the Employees, Consultants and Directors to whom Unit Appreciation
Rights shall be granted, the number of Units to be covered by each grant,
whether Units or cash shall be delivered upon exercise, the exercise price
therefor and the conditions and limitations applicable to the exercise of the
Unit Appreciation Rights, including the terms and conditions in
Section 6(b)(i) - (iii) below and such additional terms and conditions as the
Committee shall determine, that are not inconsistent with the provisions of the
Plan. The Committee may grant Unit Appreciation Rights

 

6

--------------------------------------------------------------------------------


 

which are intended to comply with Treasury Regulation
Section 1.409A-1(b)(5)(i)(A) only to Employees, Consultants or Directors
performing services for the Partnership or a corporation or other type of entity
in a chain of corporations or other entities in which each corporation or other
entity has a “controlling interest” in another corporation or entity in the
chain, starting with the Partnership and ending with the corporation or other
entity for which the Employee, Consultant or Director performs services. For
purposes of this Section 6(b), “controlling interest” shall have the same
meaning set forth in Section 6(a). The Committee may grant Unit Appreciation
Rights that are otherwise exempt from or compliant with Code Section 409A to any
eligible Employee, Consultant or Director.

 

(i)            Exercise Price. The exercise price per Unit Appreciation Right
shall be determined by the Committee at the time the Unit Appreciation Right is
granted and may be more or less than the Fair Market Value of a Unit as of the
date of grant of the Award. Notwithstanding the foregoing, the exercise price
per Unit that may be acquired under a Unit Appreciation Right that does not
provide for the deferral of compensation under Treasury
Regulation Section 1.409A-1(b)(5)(i)(A) shall not be less than the Fair Market
Value of a Unit as of the date of grant of the Unit Appreciation Right.

 

(ii)           Time of Exercise. The Committee shall determine the Restricted
Period and the time or times at which a Unit Appreciation Right may be exercised
in whole or in part, which may include, without limitation, accelerated vesting
upon the achievement of specified performance goals or other events.

 

(iii)          Forfeitures. Except as otherwise provided in the terms of the
Unit Appreciation Right grant, upon termination of a Participant’s employment
with or service to the General Partner, the Partnership and their Affiliates or
membership on the Board, whichever is applicable, for any reason during the
applicable Restricted Period, all outstanding Unit Appreciation Rights awarded
to the Participant shall be automatically forfeited on such termination. The
Committee may, in its discretion, waive in whole or in part such forfeiture with
respect to a Participant’s Unit Appreciation Rights.

 

(c)           Restricted Units and Phantom Units. The Committee shall have the
authority to determine the Employees, Consultants and Directors to whom
Restricted Units or Phantom Units shall be granted, the number of Restricted
Units or Phantom Units to be granted to each such Participant, the Restricted
Period, the conditions under which the Restricted Units or Phantom Units may
become vested or forfeited and such other terms and conditions as the Committee
may establish with respect to such Awards.

 

(i)            UDRs. To the extent provided by the Committee, in its discretion,
a grant of Restricted Units may provide that distributions made by the
Partnership with respect to the Restricted Units shall be subject to the same
forfeiture and other restrictions as the Restricted Unit and, if restricted,
such distributions shall be held, without interest, until the Restricted Unit
vests or is forfeited with the UDR being paid or forfeited at the same time, as
the case may be. Absent such a restriction on the UDRs in the Award Agreement,
UDRs shall be paid to the holder of the Restricted Unit without restriction at
the same time as cash distributions are paid by the Partnership to its
unitholders.

 

7

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, UDRs shall only be paid in a manner that is
either exempt from or in compliance with Code Section 409A.

 

(ii)           Forfeitures. Except as otherwise provided in the terms of the
Restricted Units or Phantom Units Award Agreement, upon termination of a
Participant’s employment with, or consultant services to, the General Partner
and its Affiliates or membership on the Board, whichever is applicable, for any
reason during the applicable Restricted Period, all outstanding, unvested
Restricted Units and Phantom Units awarded the Participant shall be
automatically forfeited on such termination. The Committee may, in its
discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Restricted Units and/or Phantom Units; provided that the waiver
contemplated under this Section 6(c)(ii) shall be effective only to the extent
that such waiver will not cause the Participant’s Restricted Units and/or
Phantom Units that are designed to satisfy Code Section 409A to fail to satisfy
such section.

 

(iii)          Lapse of Restrictions.

 

(A)          Phantom Units. Upon the vesting of each Phantom Unit, subject to
the provisions of Section 8(b), the Participant shall be entitled to receive one
Unit or cash equal to the Fair Market Value of a Unit, as determined by the
Committee in its discretion.

 

(B)           Restricted Units. Upon the vesting of each Restricted Unit,
subject to satisfying the tax withholding obligations of Section 8(b), the
Participant shall be entitled to have the restrictions removed from his or her
Unit certificate so that the Participant then holds an unrestricted Unit.

 

(d)           Unit Awards. A Unit Award of Units not subject to a Restricted
Period may be granted under the Plan to any Employee, Consultant or Director as
a bonus or additional compensation or in lieu of cash compensation the
individual is otherwise entitled to receive, in such amounts as the Committee
determines to be appropriate.

 

(e)           Other Unit Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Units, as deemed by the Committee to
be consistent with the purposes of this Plan, including, without limitation,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Units, purchase rights for Units, Awards with value and
payment contingent upon performance of the Partnership or any other factors
designated by the Committee, and Awards valued by reference to the book value of
Units or the value of securities of or the performance of specified Affiliates
of the General Partner or the Partnership. The Committee shall determine the
terms and conditions of such Awards. Units delivered pursuant to an Award in the
nature of a purchase right granted under this Section 6(e) shall be purchased
for such consideration, paid for at such times, by such methods, and in such
forms, including, without limitation, cash, Units, other Awards, or other
property, as the Committee shall determine. Cash awards, as an element of or
supplement to any other Award under this Plan, may also be granted pursuant to
this Section 6(e).

 

8

--------------------------------------------------------------------------------


 

(f)            DERs. To the extent provided by the Committee, in its discretion,
an Award (other than a Restricted Unit or Unit Award) may include a tandem DER
grant, which may provide that such DERs shall be paid directly to the
Participant, be credited to a bookkeeping account (with or without interest in
the discretion of the Committee) subject to the same vesting restrictions as the
tandem Award, or be subject to such other provisions or restrictions as
determined by the Committee in its discretion. Absent a contrary provision in
the Award Agreement, DERs shall be paid to the Participant without restriction
at the same time as cash distributions are paid by the Partnership to its
unitholders. Notwithstanding the foregoing, DERs shall only be paid in a manner
that is either exempt from or in compliance with Code Section 409A.

 

(g)           Substitute Awards. Awards may be granted under the Plan in
substitution for similar awards held by individuals who become Employees,
Consultants or Directors as a result of a merger, consolidation or acquisition
by the Partnership or an Affiliate of the Partnership of another entity or the
assets of another entity. Such Substitute Awards that are Options may have
exercise prices less than the Fair Market Value of a Unit on the date of the
substitution if such substitution complies with Code Section 409A and the
Treasury Regulations thereunder.

 

(h)           General.

 

(i)            Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Partnership or any Affiliate of
the Partnership. Awards granted in addition to or in tandem with other Awards or
awards granted under any other plan of the Partnership or any Affiliate of the
Partnership may be granted either at the same time as or at a different time
from the grant of such other Awards or awards.

 

(ii)           Limits on Transfer of Awards.

 

(A)          Except as provided in Section 6(h)(ii)(C), each Option and Unit
Appreciation Right shall be exercisable only by the Participant during the
Participant’s lifetime, or by the Person to whom the Participant’s rights shall
pass by will or the laws of descent and distribution.

 

(B)           Except as provided in Section 6(h)(ii)(C), no Award and no right
under any such Award may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the General Partner, the Partnership or any
Affiliate of the General Partner or the Partnership.

 

(C)           To the extent specifically provided by the Committee with respect
to an Option or Unit Appreciation Right, an Option or Unit Appreciation Right
may be transferred by a Participant without consideration to immediate family
members or related family trusts, limited partnerships or similar entities or on
such terms and conditions as the Committee may from time to time establish.

 

9

--------------------------------------------------------------------------------


 

(iii)          Term of Awards. The term of each Award shall be for such period
as may be determined by the Committee.

 

(iv)          Unit Certificates. All certificates for Units or other securities
of the Partnership delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
such Units or other securities are then listed, and any applicable federal or
state laws, and the Committee may cause a legend or legends to be inscribed on
any such certificates to make appropriate reference to such restrictions.

 

(v)           Consideration for Grants. Awards may be granted for such
consideration, including services, as the Committee shall determine.

 

(vi)          Delivery of Units or other Securities and Payment by Participant
of Consideration. Notwithstanding anything in the Plan or any Award Agreement to
the contrary, delivery of Units pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Committee, the General Partner is not reasonably able to obtain Units to
deliver pursuant to such Award without violating applicable law or the
applicable rules or regulations of any governmental agency or authority or
securities exchange. No Units or other securities shall be delivered pursuant to
any Award until payment in full of any amount required to be paid pursuant to
the Plan or the applicable Award Agreement (including, without limitation, any
exercise price or tax withholding) is received by the General Partner.

 

(vii)         Change of Control. Except as otherwise provided in this paragraph
(vii) or as otherwise provided by the Committee pursuant to Section 7(c), Awards
under the Plan will vest or become exercisable, as applicable, upon a Change of
Control.  No Award that constitutes a “deferral of compensation” within the
meaning of Treasury Regulation Section 1.409A-1(b), whether by design, due to a
subsequent modification in the terms and conditions of such Award or as a result
of a change in applicable law following the date of grant of such Award, and
that is not exempt from Section 409A of the Code pursuant to an applicable
exemption (any such Award, a “409A Award”) shall become exercisable, or be
settled or otherwise paid or distributed, pursuant to the Plan or the applicable
Award Agreement, as a result of a Change of Control, unless the event
constituting such Change of Control also constitutes a “change in the ownership
or effective control” or “a change in the ownership of a substantial portion of
the assets” of the General Partner or the Partnership within the meaning of
Treasury Regulation Section 1.409A-3(i)(5); except that, to the extent permitted
under Section 409A and the Treasury Regulations promulgated thereunder, the time
of exercise, payment or settlement of a 409A Award shall be accelerated, or
payment shall be made under the Plan in respect of such Award, upon the
occurrence of a Change of Control, as determined by the Committee in its
discretion, to the extent necessary to pay income, withholding, employment or
other taxes imposed on such 409A Award. To the extent any 409A Award does not
become exercisable or is not settled or otherwise payable upon a Change of
Control as a result of the limitations described in the preceding sentence, it
shall become exercisable or be settled or otherwise payable upon the occurrence
of an

 

10

--------------------------------------------------------------------------------


 

event that qualifies as a permissible time of distribution in respect of such
409A Award under Section 409A and the Treasury Regulations promulgated
thereunder, the Plan and the terms of the governing Award Agreement.

 

(viii)        Additional Agreements. Each Employee, Consultant or Director to
whom an Award is granted under this Plan may be required to agree in writing, as
a condition to the grant of such Award or otherwise, to subject an Award that is
exercised or settled following such Person’s termination of services with the
General Partner, the Partnership or their Affiliates to a general release of
claims and/or a noncompetition agreement in favor of the General Partner, the
Partnership, and their Affiliates, with the terms and conditions of such
agreement(s) to be determined in good faith by the Committee.

 

Section 7.              Amendment and Termination. Except to the extent
prohibited by applicable law:

 

(a)           Amendments to the Plan. Except as required by the rules of the
principal securities exchange on which the Units are traded and subject to
Section 7(b), the Board may amend, alter, suspend, discontinue, or terminate the
Plan in any manner, including increasing the number of Units available for
Awards under the Plan, without the consent of any partner, Participant, other
holder or beneficiary of an Award, or any other Person.

 

(b)           Amendments to Awards. Subject to Section 7(a), the Committee may
waive any conditions or rights under, amend any terms of, or alter any Award
theretofore granted, provided no change, other than pursuant to Section 4(c) or
7(c), in any Award shall materially reduce the benefit to a Participant without
the consent of such Participant. Notwithstanding the foregoing, the Board may
amend the Plan or an Award to cause such Award to be exempt from Code
Section 409A or to comply with the requirements of Code Section 409A or any
other applicable law.

 

(c)           Actions Upon the Occurrence of Certain Events. Upon the occurrence
of a Change of Control, any change in applicable law or regulation affecting the
Plan or Awards thereunder, or any change in accounting principles affecting the
financial statements of the Partnership, the Committee, in its sole discretion,
without the consent of any Participant or holder of the Award, and on such terms
and conditions as it deems appropriate, may take any one or more of the
following actions in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or an
outstanding Award:

 

(i)            provide for either (A) the termination of any Award in exchange
for an amount of cash, if any, equal to the amount that would have been attained
upon the exercise of such Award or realization of the Participant’s rights (and,
for the avoidance of doubt, if as of the date of the occurrence of such
transaction or event the Committee determines in good faith that no amount would
have been attained upon the exercise of such Award or realization of the
Participant’s rights, then such Award may be terminated by the General Partner
without payment); provided, that, in the event the occurrence giving rise to the
Committee’s exercise of its powers under this Section 7(c) is a transaction
pursuant to which the Partnership or the General Partner is survived by a
successor entity with a readily tradable security, the Committee shall not have
the

 

11

--------------------------------------------------------------------------------


 

authority to terminate and cash out any such Award pursuant to this
Section 7(c)(i)(A) but will instead but required to provide for the assumption
of such Awards by the successor or survivor entity in accordance with
Section 7(c)(ii), or (B) the replacement of such Award with other rights or
property selected by the Committee in its sole discretion;

 

(ii)           provide that such Award be assumed by the successor or survivor
entity, or a parent or subsidiary thereof, or be exchanged for similar options,
rights or awards covering the equity of the successor or survivor, or a parent
or subsidiary thereof, with appropriate adjustments as to the number and kind of
equity interests and prices;

 

(iii)          make adjustments in the number and type of Units (or other
securities or property) subject to outstanding Awards, and in the number and
kind of outstanding Awards or in the terms and conditions of (including the
exercise price), and the vesting and performance criteria included in,
outstanding Awards, or both;

 

(iv)          provide that such Award shall be exercisable or payable,
notwithstanding anything to the contrary in the Plan or the applicable Award
Agreement; and

 

(v)           provide that the Award cannot be exercised or become payable after
such event, i.e., shall terminate upon such event.

 

Notwithstanding the foregoing, (i) any such action contemplated under this
Section 7 shall be effective only to the extent that such action will not cause
any Award that is designed to satisfy Code Section 409A to fail to satisfy such
section, and (ii) with respect to an above event that is an “equity
restructuring” event that would be subject to a compensation expense pursuant to
FASB Accounting Standards Codification, Topic 718, the provisions in
Section 4(c) shall control to the extent they are in conflict with the
discretionary provisions of this Section 7.

 

Section 8.              General Provisions.

 

(a)           No Rights to Award. No Person shall have any claim to be granted
any Award under the Plan, and there is no obligation for uniformity of treatment
of Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.

 

(b)           Tax Withholding. Unless other arrangements have been made that are
acceptable to the General Partner, the Partnership or one of their Affiliates,
as applicable, the General Partner, the Partnership or such Affiliate, as
applicable, is authorized to withhold from any Award, from any payment due or
transfer made under any Award or from any compensation or other amount owing to
a Participant the amount (in cash, Units, Units that would otherwise be issued
pursuant to such Award or other property) of any applicable taxes payable in
respect of the grant of an Award, its exercise, the lapse of restrictions
thereon, or any payment or transfer under an Award or under the Plan and to take
such other action as may be necessary in the opinion of the General Partner, the
Partnership or the applicable Affiliate to satisfy its withholding obligations
for the payment of such taxes. Notwithstanding the foregoing, with respect to
any Participant who is subject to Rule 16b-3, such tax withholding automatically
shall be effected by “netting” or withholding Units otherwise deliverable to the
Participant on the vesting or payment of such Award.

 

12

--------------------------------------------------------------------------------


 

(c)           No Right to Employment or Services. The grant of an Award shall
not be construed as giving a Participant the right to be retained in the employ
of the General Partner, the Partnership or any of their Affiliates or to remain
on the Board, as applicable. Furthermore, the General Partner, the Partnership
or any of their Affiliates may at any time dismiss a Participant from employment
free from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan, any Award Agreement or other agreement.

 

(d)           Governing Law. The validity, construction, and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of Delaware without regard to its
conflicts of laws principles.

 

(e)           Severability. If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable law or, if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.

 

(f)            Other Laws. The Committee may refuse to issue or transfer any
Units or other consideration under an Award if, in its sole discretion, it
determines that the issuance or transfer of such Units or such other
consideration might violate any applicable law or regulation, the rules of the
principal securities exchange on which the Units are then traded, or entitle the
Partnership or an Affiliate of the Partnership to recover the same under
Section 16(b) of the Exchange Act, and any payment tendered by a Participant,
other holder or beneficiary in connection with the exercise of such Award shall
be promptly refunded to the relevant Participant, holder or beneficiary.

 

(g)           No Trust or Fund Created. Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the General Partner, the Partnership or any of
their Affiliates and a Participant or any other Person. To the extent that any
Person acquires a right to receive payments from the General Partner, the
Partnership or any of their Affiliates pursuant to an Award, such right shall be
no greater than the right of any general unsecured creditor of the General
Partner, the Partnership or such Affiliate.

 

(h)           No Fractional Units. No fractional Units shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities, or other property shall be paid or transferred
in lieu of any fractional Units or whether such fractional Units or any rights
thereto shall be canceled, terminated, or otherwise eliminated.

 

(i)            Headings. Headings are given to the Sections and subsections of
the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.

 

(j)            Facility Payment. Any amounts payable hereunder to any person
under legal disability or who, in the judgment of the Committee, is unable to
manage properly his financial

 

13

--------------------------------------------------------------------------------


 

affairs, may be paid to the legal representative of such person, or may be
applied for the benefit of such person in any manner that the Committee may
select, and the General Partner shall be relieved of any further liability for
payment of such amounts.

 

(k)           Participation by Affiliates. In making Awards to Employees
employed by an entity other than the General Partner, the Committee shall be
acting on behalf of such entity, and to the extent the Partnership has an
obligation to reimburse such entity for compensation paid for services rendered
for the benefit of the Partnership, such payments or reimbursement payments may
be made by the Partnership directly to such entity.

 

(l)            Gender and Number. Words in the masculine gender shall include
the feminine gender, the plural shall include the singular and the singular
shall include the plural.

 

(m)          Code Section 409A. Notwithstanding any other provision of the Plan
to the contrary, any Award subject to Code Section 409A is intended to satisfy
the application of Code Section 409A to the Award and the Plan should be
construed as such.

 

(n)           No Guarantee of Tax Consequences. None of the Board, the
Committee, the Partnership nor the General Partner makes any commitment or
guarantee that any federal, state or local tax treatment will (or will not)
apply or be available to any Participant.

 

(o)           Specified Employee under Code Section 409A. Subject to any other
restrictions or limitations contained herein, in the event that a “specified
employee” (as defined under Code Section 409A and the Treasury Regulations
thereunder) becomes entitled to a payment under an Award which is a 409A Award
on account of a “separation from service” (as defined under Code Section 409A
and the Treasury Regulations thereunder), such payment shall not occur until the
date that is six months plus one day from the date of such separation from
service. Any amount that is otherwise payable within the six month period
described herein will be aggregated and paid in a lump sum without interest.

 

Section 9.              Term of the Plan. The Plan shall be effective on the
date of its approval by the Board and shall continue until the earliest of
(i) the date terminated by the Board, (ii) all Units available under the Plan
have been paid to Participants, or (iii) the 10th anniversary of the date the
Plan is approved by the Board. Unless otherwise expressly provided in the Plan
or in an applicable Award Agreement, however, any Award granted prior to such
termination, and the authority of the Committee to amend, alter, adjust,
suspend, discontinue, or terminate any such Award or to waive any conditions or
rights under such Award, shall extend beyond such termination date.

 

Section 10.            Claw-back Policy.  All Awards (including any proceeds,
gains or other economic benefit actually or constructively received by the
Participant upon any receipt or exercise of any Award or upon the receipt or
resale of any Units underlying the Award) shall be subject to the provisions of
any claw-back policy implemented by the Partnership or the General Partner,
including, without limitation, any claw-back policy adopted to comply with the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and any rules or regulations promulgated thereunder, to the extent set forth in
such claw-back policy and/or in the applicable Award Agreement.

 

14

--------------------------------------------------------------------------------


 

Section 11.            Adoption by Affiliates. With the consent of the
Committee, any Affiliate of the Partnership or the General Partner that is not
considered a single employer with the Partnership under Code Section 414(b) or
Code Section 414(c) may adopt the Plan for the benefit of its Employees,
Consultants or Directors by written instrument delivered to the Committee before
the grant to such Affiliate’s Employees, Consultants or Directors under the Plan
of any 409A Award.

 

****

 

15

--------------------------------------------------------------------------------